Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 01, 2017

The Court of Appeals hereby passes the following order:

A18A0017. LEONARD GEOFFREY COUCH v. THE STATE.

      Leonard Geoffrey Couch was convicted of driving under the influence and
failure to maintain lane, and the trial court entered its judgment and sentence against
him. Couch then filed a timely motion for new trial. While that motion was pending,
he filed this direct appeal from his judgment of conviction and sentence. We,
however, lack jurisdiction.
      The order that Couch seeks to appeal is not a final order because his motion for
new trial remains pending in the trial court. Accordingly, Couch was required to
follow the interlocutory application procedures set forth in OCGA § 5-6-34 (b),
which include obtaining a certificate of immediate review from the trial court, to
obtain appellate review at this time. See Hann v. State, 292 Ga. App. 719, 720 (1)
(665 SE2d 731) (2008) (while a motion for new trial is pending, appeals must comply
with the interlocutory appeal requirements). Couch’s failure to comply with the
interlocutory appeal procedures deprives this Court of jurisdiction, and accordingly,
his appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.